UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1623


KEITH ROBERTSON,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                              (No. 4947-14)


Submitted:   October 15, 2015              Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Robertson, Appellant Pro Se.    Gilbert Steven Rothenberg,
Senior Attorney, Richard Caldarone, Caroline D. Ciraolo, Joan
Iris Oppenheimer, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C.; William J. Wilkins, INTERNAL REVENUE
SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith Robertson appeals the tax court’s order denying his

request   for    a    continuance   and   dismissing       his   petition    for

failure to prosecute.        We have reviewed the record and find no

reversible    error.      Accordingly,    although     we    grant   leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the tax court.        Robertson v. Comm’r, Tax Ct. No. 4947-14 (U.S.

Tax Ct. Mar. 10, 2015).        We deny Robertson’s motions to remand

and we dispense with oral argument because the facts and legal

contentions     are   adequately    presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2